Citation Nr: 1726772	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 20 percent thereafter, for lumbar myositis (hereinafter back disability).


REPRESENTATION

Veteran represented by:	Patricia Flores-Feliciano, Esq.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to March 1997, February 2003 to August 2003, and August 2005 to December 2006.  He also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously before the Board in May 2016.  The Board denied entitlement to service connection for bilateral hearing loss.  The Board also denied entitlement to an initial disability rating in excess of 10 prior to January 23, 2012, and in excess of 20 percent thereafter for a back disability.

The Veteran appealed only the Board's denial of entitlement to an initial disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 20 percent thereafter for a back disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the parties filed a Joint Motion for Partial Remand (JMR).  By order dated December 2, 2016, the Court granted the JMR, and the Board's May 2016 decision with respect to the denial of entitlement to an initial disability rating in excess of 10 prior to January 23, 2012, and in excess of 20 percent thereafter for back disability was vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the December 2016-adopted JMR.

In May 2016, the Board also remanded the Veteran's claims of entitlement to service connection for hypertension, an acquired psychiatric disorder (claimed as PTSD), and entitlement to a total disability rating based upon a TDIU.  The Board's review of the evidentiary record reveals that the RO is still taking action on these issues.  As such, they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

After the September 2014 supplemental statement of the case and prior to the December 2016 JMR when the case returned to the Board, the RO obtained an additional VA thoracolumbar spine examination in July 2016.  The examination results are pertinent to the claim for increased ratings for lumbar myositis and for potential neurological complications.  In January 2017, the Veteran submitted pertinent private medical evidence with a waiver of consideration of that evidence by the RO.  As the Veteran did not waive consideration of the July 2016 VA examination report, the evidence must be referred to the RO for consideration in the first instance. 38 C.F.R. § 20.1304 (c)(2016).    

In addition to the procedural issue, the Board notes that not all measurements of painful motion met the criteria of 38 C.F.R. § 4.59 (2016) and that there are discrepant accounts as to whether the Veteran back disability includes right lower extremity and/or left lower extremity radiculopathy.  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The Veteran is currently rated under the criteria for the General Rating Formula for Diseases and Injuries of the Spine that provides for separate evaluation for any associated objective neurological abnormalities.  See38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

The July 2016 VA examiner provided measurements of active painful motion and noted no painful motion on weight bearing but did not measure passive range of motion.  The diagnostic impressions of radiculopathy in the right lower extremity were characterized by moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness; and radiculopathy of the left lower extremity characterized by mild paresthesias/dysesthesias and mild numbness.  This diagnostic impression differs from that of a September 2014 VA examiner who reported upon examination that signs of radiculopathy were not present in the Veteran's lower extremities.  Moreover, in January 2012, a VA examiner reported opined that there was no evidence of right lumbar radiculopathy upon physical examination and by clinical history.  Likewise, in September 2009, a VA examiner reported that the Veteran's claimed right lower extremity radiculopathy could not be secondary to his service-connected back disability.  And, lastly, in August 2007, a VA examiner reported that the Veteran's neurological examination was within normal limits.

Additional measurements of active and passive range of motion and consideration of the applicability of measurements under weight-bearting as well as resolution of the discrepant reports of right and/or left lower extremity radiculopathy warrant another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify whether there are any outstanding records of pertinent medical treatment from VA or private healthcare providers.  If any records are identified, follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c) (2016), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, schedule the Veteran for a VA thoracolumbar spine examination with an appropriate examiner to comply with 38 C.F.R. § 4.59 and to resolve whether there is radiculopathy in the Veteran's right and/or left lower extremities.  The claims folder, including a copy of this REMAND, must be made available to, and be reviewed by, the examiner.  The Board requests that the examiner consider the Veteran's lay accounts and his medical history.  In addition, the Board requests that the examiner opine as to objective signs of right and/or left lower extremity numbness, loss of reflexes, and loss of control, and perform any necessary pathology and imaging studies.  

After completion of the above, the examiner should respond to the following inquiries, and all findings should be set forth in detail:

a.  The examiner should opine as to the etiology of radiculopathy in the Veteran's right and/or left lower extremities, if her or his diagnostic impressions support such a finding or findings.

b.  If the examiner determines the presence of radiculopathy in the Veteran's right and/or left lower extremities, she or he should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's radiculopathy in the right and/or left lower extremities are neurological complications of the service-connected lumbar myositis (back disability) or are aggravated by the lumbar myositis.

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.

b.  If service-connected lumbar myositis is found to aggravate the Veteran's radiculopathy in the right and/or left lower extremities, the examiner should identify the percentage of disability that is attributable to the aggravation. See 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A complete rationale for all opinions expressed should be set forth.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 

3.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim to include consideration of the July 2016 VA examination report and all new evidence received.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond. The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




